DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent R. Knight on March 1, 2022.

The application has been amended as follows: 

Claims 1-7 and 14 have been cancelled.

Claims 8, 13, 15 and 16 have been amended as follows:

8. (Currently Amended) A method of manufacturing a multi-layered friction reducing tape, comprising: 
obtaining a foil layer including a metal, polymer, or hybrid-metal-polymer; 

 applying an adhesive material and removable film to a side of the foil layer opposite the friction reducing coating, wherein the friction reducing coating is a multi-layered friction reducing coating that includes, an under layer disposed on the foil layer, an adhesion promoting layer contiguous with a surface of the under layer, and a functional layer that includes a fullerene based composite, a diamond based material, diamond-like-carbon (DLC), or combinations thereof, wherein the functional layer is contiguous with a surface of the adhesion promoting layer; and 
wherein the coating includes only depositing the under layer in a tile pattern on the foil layer using a mask disposed on the foil layer.

13. (Currently Amended) The method of claim 8, wherein the foil layer is a metal foil.

15. (Currently Amended) The method of claim [[14]] 8, wherein the tile pattern is herringbone.

16. (Currently Amended) The method of claim [[14]] 8, wherein the tile pattern is honeycomb.

Allowable Subject Matter

Claims 8, 11-13, 15-17 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of manufacturing a multi-layered friction reducing tape recited in claims 8, 11-13, 15-17 and 19-21.  
Regarding independent claim 8, the closest prior art of record is Tokki KK, JP 2000061394 that teaches a method of manufacturing a multi-layered friction reducing tape, including the steps of obtaining a metal foil layer, coating the foil layer with a diamond-like friction reducing coating and applying a double-sided adhesive material and release film to an opposite side of the foil layer, the tape of Tokki further including an under layer and contiguous adhesion promoting layer.  However, Tokki does not teach or suggest a method of making a friction tape that includes the limitation that only the under layer is deposited in a tile pattern using a mask disposed on the foil layer, now recited in claim 8.  The remaining art of record does not supply this deficiency.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746